APPENDIX X

          Agency Code: 12000 (Health)   Contract Number: C-014386 Period:
October 1, 1997 through June 30, 2005   Funding Amount for Period: No change

This is an AGREEMENT between THE STATE OF NEW YORK, acting by and through the
Department of Health, having it’s principal office at Corning Tower, Empire
State Plaza, Albany, NY, (hereinafter referred to as the STATE), and Wellcare of
New York, Inc.(hereinafter referred to as the CONTRACTOR), for modification of
Contract Number C-014386 as amended as follows:

Appendix ., Section II, entitled “Obligation and Activities of the Business
Associate” paragraphs (b) and (d) are hereby amended to comply with new federal
Health Insurance Portability and Accountability (“HIPAA”) regulations governing
security of electronic information by addition of new provisions, appearing here
in italics.

(b) The Business Associate agrees to use the appropriate safeguards to prevent
use of disclosure of the Protected Health Information other than as provided for
by this Agreement and to implement administrative, physical and technical
safeguards that reasonably and appropriately protect the confidentiality,
integrity and availability of any electronic Protected Health Information that
it creates, receives, maintains or transmits on behalf of the Covered Entity
pursuant to this Agreement.

(d) The Business Associate agrees to report to the Covered Program, any use or
disclosure of the Protected Health Information not provided for by this
Agreement, as soon as reasonably practicable of which it becomes aware. The
Business Associate also agrees to report to the Covered Entity any security
incident of which it becomes aware.

All other provisions of said AGREEMENT shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT as of the
dates appearing under their signatures.

         
     
         

 
       
CONTRACTOR SIGNATURE
  STATE AGENCY SIGNATURE  

 
       
By: /S/ Todd S. Farha
  By: /S/ Judith Arnold  

 
             

 
       
Todd S. Farha
  Judith Arnold  

 
             

 
       
Title: President & Chief Executive Officer
  Title: Deputy Commissioner  

 
            Division of Planning, Policy, and Resource Development

 
       
Date: 03/29/05
  Date: 04/01/05  

 
             

 
       
 
  State Agency Certification
•  
“In addition to the acceptance of the contract.



  •   I also certify that original copies of this



  •   signature page will be attached to all other



  •   exact copies of this contract.”

     

         
STATE OF FLORIDA
    )  
 
  ) SS.:

COUNTY OF HILLSBOROUGH

On the 29th day of March 2005, before me personally appeared Todd S. Farha, to
me known, who being by me duly sworn, did depose and say that he resides at
Tampa, Florida, that he is the President & Chief Executive Officer of the
WellCare of New York, Inc., the corporation described herein which executed the
foregoing instrument; and that he signed his name thereto by order of the board
of directors of said corporation.

/S/ Kathleen R. Casey

(Notary) Kathleen R. Casey

STATE COMPTROLLER’S SIGNATURE

Title:     
Date:     04/18/05     

